As filed with the Securities and Exchange Commission on June 28, 2010 1933 Act File No. 333-166932 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. _ 1 _ x EATON VANCE MUTUAL FUNDS TRUST (Exact name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrant's Telephone Number) Maureen A. Gemma Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of the registration statement. This Post-Effective Amendment No. 1 to the Registrants Registration Statement on Form N-14 shall become effective immediately upon filing pursuant to paragraph (b) of Rule 485 under the Securities Act of 1933, as amended. Title of Securities Being Registered: Shares of Beneficial Interest of Eaton Vance Structured Emerging Markets Fund No filing fee is required because an indefinite number of shares have previously been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940, as amended. Pursuant to Rule 429, this Registration Statement relates to shares previously registered on Form N-1A (File No. 02-90946). CONTENTS OF REGISTRATION STATEMENT ON FORM N-14 This Registration Statement consists of the following papers and documents. Cover Sheet Part A - Proxy Statement/Prospectus Part B - Statement of Additional Information Part C - Other Information Signature Page Exhibit Index Exhibits EATON VANCE EMERGING MARKETS FUND Two International Place Boston, Massachusetts 02110 ^ June 29, 2010 ^ Dear Shareholder: We cordially invite you to attend a Special Meeting of Shareholders of Eaton Vance Emerging Markets Fund (the EM Fund) on August 13, 2010 to consider a proposal to approve an Agreement and Plan of Reorganization to convert shares of the EM Fund into Class A shares of Eaton Vance Structured Emerging Markets Fund (the SEM Fund) (the Reorganization). The investment objective for each Fund is to provide long ^ - term capital appreciation. The investment policies of each Fund are substantially similar. The enclosed combined Proxy Statement and Prospectus (Proxy Statement/Prospectus) describes the Reorganization in detail. We ask you to read the enclosed information carefully and to submit your vote promptly. After consideration and recommendation by Eaton Vance Management, the Board of Trustees of the EM Fund has determined that it is in the best interests of the EM Fund if the EM Fund is merged into the SEM Fund. We believe that you would benefit from the Reorganization because you would become shareholders of a larger, more diversified fund with a lower expense ratio. We realize that most shareholders will not be able to attend the meeting and vote their shares in person. However, the EM Fund does need your vote. You can vote by mail or by telephone, as explained in the enclosed material. If you later decide to attend the meeting, you may revoke your proxy and vote your shares in person. By voting promptly, you can help the EM Fund avoid the expense of additional mailings . If you would like additional information concerning this proposal, please call one of our service representatives at 1-800-262-1122 Monday through Friday, 8:00 a.m. to 6:00 p.m. Eastern time. Your participation in this vote is extremely important. Sincerely, /s/ Thomas E. Faust Jr. Thomas E. Faust Jr. President Eaton Vance Special Investment Trust Your vote is important  please return your proxy card promptly. Shareholders are urged to sign and mail the enclosed proxy in the enclosed postage prepaid envelope or vote by telephone by following the enclosed instructions. Your vote is important whether you own a few shares or many shares. EATON VANCE EMERGING MARKETS FUND Two International Place Boston, Massachusetts 02110 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To Be Held August 13, 2010 A Special Meeting of Shareholders of Eaton Vance Emerging Markets Fund (the EM Fund) will be held at the principal office of the EM Fund, Two International Place, Boston, Massachusetts 02110, on Friday, August 13, 2010 at 3:00 ^ p.m. Eastern time ^ , for the following purposes: 1. To consider and act upon a proposal to approve an Agreement and Plan of Reorganization (the Plan) to convert shares of the EM Fund into Class A shares of Eaton Vance Structured Emerging Markets Fund (the SEM Fund). The Plan provides for the transfer of all of the assets and liabilities of the EM Fund to the SEM Fund in exchange for Class A shares of the SEM Fund; and 2. To consider and act upon any other matters which may properly come before the meeting and any adjourned or postponed session thereof. The meeting is called pursuant to the By-Laws of Eaton Vance Special Investment Trust (the Trust). The Board of Trustees of the Trust has fixed the close of business on June 15, 2010 as the record date for the determination of the shareholders of the EM Fund entitled to notice of, and to vote at, the meeting and any adjournments or postponements thereof. By Order of the Board of Trustees, /s/ Maureen A. Gemma Maureen A. Gemma Secretary Eaton Vance Special Investment Trust ^ June 29, 2010 ^ Boston, Massachusetts IMPORTANT Shareholders can help the Board of Trustees of the EM Fund avoid the necessity and additional expense of further solicitations, which may be necessary to obtain a quorum, by promptly returning the enclosed proxy or voting by telephone. The enclosed addressed envelope requires no postage if mailed in the United States and is included for your convenience. PROXY STATEMENT/PROSPECTUS Acquisition of the Assets of EATON VANCE EMERGING MARKETS FUND By And In Exchange For Shares of EATON VANCE STRUCTURED EMERGING MARKETS FUND Two International Place Boston, Massachusetts 02110 ^ June 29, 2010 ^ We are sending you this combined Proxy Statement and Prospectus (Proxy Statement/Prospectus) in connection with the Special Meeting of Shareholders (the Special Meeting) of Eaton Vance Emerging Markets Fund (the EM Fund) to be held on August 13, 2010 at 3:00 p.m., Eastern time, at Two International Place, Boston, Massachusetts ^ 02110. This document is both the Proxy Statement of the EM Fund and a Prospectus of Eaton Vance Structured Emerging Markets Fund (the SEM Fund). The EM Fund and the SEM Fund hereinafter are sometimes referred to as a Fund or collectively as the Funds. The EM Fund is a series of Eaton Vance Special Investment Trust (the SI Trust) and the SEM Fund is a series of Eaton Vance Mutual Funds Trust (the MF Trust) (collectively, the Trusts). The Trusts are each Massachusetts business trusts registered as open-end management investment companies. A proxy card is enclosed with the foregoing Notice of a Special Meeting of Shareholders for the benefit of shareholders who wish to vote, but do not expect to be present at the Special Meeting. Shareholders also may vote over the internet or by telephone. The proxy is solicited on behalf of the Board of Trustees of the SI Trust (the Board or Trustees). This Proxy Statement/Prospectus relates to the proposed reorganization of each class of shares of the EM Fund into Class A shares of the SEM Fund (the Reorganization). The Form of Agreement and Plan of Reorganization (the Plan) is attached as Appendix A and provides for the transfer of all of the assets and liabilities of the EM Fund to the SEM Fund in exchange for shares of the SEM Fund. Following the transfer, Class A shares of SEM Fund will be distributed to shareholders of the EM Fund and EM Fund will be terminated. As a result, each shareholder of the EM Fund will receive Class A shares of SEM Fund equal to the value of such shareholders EM Fund shares, calculated as of the close of regular trading on the New York Stock Exchange on the Closing date (as defined herein). Each proxy will be voted in accordance with its instructions. If no instruction is given, an executed proxy will authorize the persons named as proxies, or any of them, to vote in favor of each matter. A written proxy is revocable by the person giving it, prior to exercise by a signed writing filed with the Funds proxy tabulator, Computershare Fund Services, 280 Oser Avenue, Hauppauge, New York 11788, or by executing and delivering a later dated proxy, or by attending the Special Meeting and voting the shares in person. Proxies voted over the internet or by telephone may be revoked at any time in the same manner that proxies voted by mail may be revoked. This Proxy Statement/Prospectus is initially being mailed to shareholders on or about ^ June 29, 2010 ^ . Supplementary solicitations may be made by mail, telephone, telegraph, facsimile or electronic means. The Trustees have fixed the close of business on June 15, 2010 as the record date (Record Date) for the determination of the shareholders entitled to notice of and to vote at the Special Meeting and any adjournments or postponements thereof. Shareholders at the close of business on the Record Date will be entitled to one vote for each share of the EM Fund held. The number of shares of beneficial interest of each class of each Fund outstanding and the persons who held of record more than five percent of the outstanding shares of each Fund as of the Record Date, along with such information for the combined fund as if the Reorganization was consummated on the Record Date, are set forth in Appendix C. This Proxy Statement/Prospectus sets forth concisely the information that you should know when considering the Reorganization. You should read and retain this Proxy Statement/Prospectus for future reference. This Proxy Statement/Prospectus is accompanied by the Prospectus of the SEM Fund dated March 1, 2010 , as supplemented (the SEM Fund Prospectus), which is incorporated by reference herein. A Statement of Additional Information dated ^ June 29, 2010 ^ that relates to this Proxy Statement/Prospectus and contains additional information about the SEM Fund and the Reorganization is on file with the Securities and Exchange Commission (the SEC) and is incorporated by reference into this Proxy Statement/Prospectus. The Prospectus (the EM Fund Prospectus) and the Statement of Additional Information (the EM Fund SAI) of the EM Fund, each dated May 1, 2010, and the Statement of Additional Information of the SEM Fund dated March 1, 2010 (the SEM Fund SAI ^ ), and as supplemented, are on file with the SEC and are incorporated by reference into this Proxy Statement/Prospectus. The Annual Reports to Shareholders for EM Fund (dated December 31, 2009) and SEM Fund (dated October 31, 2009), have been filed with the SEC and are incorporated by reference into this Proxy Statement/Prospectus. To ask questions about this Proxy Statement/Prospectus, please call our toll-free number at 1-800-262-1122 Monday through Friday, 8:00 a . m . to 6:00 p . m . Eastern time. Copies of each of the documents incorporated by reference referred to above are available upon oral or written request and without charge. To obtain a copy, write to the Funds, c/o Eaton Vance Management, Two International Place, Boston, MA 02110, Attn: Proxy Coordinator  Mutual Fund Operations, or call 1-800-262-1122 Monday through Friday, 8:00 a.m. to 6:00 p.m. Eastern time. The foregoing documents may be obtained on the Internet at www.eatonvance.com. In addition, the SEC maintains a website at www.sec.gov that contains the documents described above, material incorporated by reference, and other information about the EM Fund and the SEM Fund. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROXY STATEMENT/PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. ii TABLE OF CONTENTS Page SUMMARY 1 FUND EXPENSES 2 REASONS FOR THE REORGANIZATION 3 INFORMATION ABOUT THE REORGANIZATION 5 HOW DO THE BUSINESS, INVESTMENT OBJECTIVES, PRINCIPAL STRATEGIES AND POLICIES OF THE EM FUND COMPARE TO THAT OF THE SEM FUND? 9 PRINCIPAL RISK FACTORS 12 COMPARATIVE INFORMATION ON SHAREHOLDER RIGHTS 12 INFORMATION ABOUT THE FUNDS 13 VOTING INFORMATION ^ 13 DISSENTERS RIGHTS 15 SEM FUND FINANCIAL HIGHLIGHTS 16 EM FUND FINANCIAL HIGHLIGHTS 17 EXPERTS 18 APPENDIX A: FORM OF AGREEMENT AND PLAN OF REORGANIZATION A-1 APPENDIX B: MANAGEMENTS DISCUSSION OF FUND PERFORMANCE B-1 APPENDIX C: OUTSTANDING SHARES AND 5% HOLDERS C-1 iii SUMMARY The following is a summary of certain information contained in or incorporated by reference in this Proxy Statement/Prospectus. This summary is not intended to be a complete statement of all material features of the proposed Reorganization and is qualified in its entirety by reference to the full text of this Proxy Statement/ Prospectus, the Plan and the other documents referred to herein. Proposed Transaction . The Trustees of the SI Trust have approved the Plan, which provides for the transfer of all of the assets of the EM Fund to the SEM Fund in exchange for the issuance of Class A shares of SEM Fund and the assumption of all of the EM Funds liabilities by the SEM Fund at a closing to be held as soon as practicable following approval of the Reorganization by shareholders of the EM Fund at the Special Meeting, or any adjournments or postponements thereof, and the satisfaction of all the other conditions to the Reorganization (the Closing). The Plan is attached hereto as Appendix A. The value of each shareholders account with the SEM Fund immediately after the Reorganization will be the same as the value of such shareholders account with the EM Fund immediately prior to the Reorganization. Following the transfer, Class A shares of SEM Fund will be distributed to shareholders of the EM Fund and the EM Fund will be terminated. As a result of the Reorganization, each shareholder of the EM Fund will receive full and fractional Class A shares of SEM Fund equal in value to the value of such shareholders shares of the EM Fund, all as determined at the close of regular trading on the New York Stock Exchange on the Closing date ^ . At or prior to the Closing, the EM Fund shall declare a dividend or dividends which, together with all previous such dividends, shall have the effect of distributing to its shareholders all of its investment company taxable income ^ and all of its net capital gains, if any, realized for the taxable year ending at the Closing. The Trustees, including the Trustees who are not interested persons of the SI Trust as defined in the Investment Company Act of 1940, as amended (the 1940 Act) (Independent Trustees), have determined that the interests of existing shareholders of EM Fund will not be diluted as a result of the transaction contemplated by the Reorganization and that the Reorganization is in the best interests of the EM Fund. The Board of Trustees of MF Trust (including the Independent Trustees of MF Trust) has also approved the Plan on behalf of the SEM Fund. Background for the Proposed Transaction . In approving the Plan, the Board of Trustees of SI Trust considered a number of factors, including the proposed terms of the Reorganization. The Trustees considered similarities between the Funds investment objective and policies and, among other things, the lower total operating expenses that would be realized by the EM Funds shareholders and the expected tax-free nature of the Reorganization. Moreover, the Trustees considered that shareholders of EM Fund would benefit from a larger, more diversified fund with increased investment opportunities and flexibility as a result of the Reorganization. The Board of Trustees of the SI Trust believes that the proposed Reorganization is in the best interests of the EM Fund and has recommended that the EM Funds shareholders vote for the Reorganization. Objectives, Restrictions and Policies . The EM Fund and SEM Fund have substantially similar investment objectives and policies. In addition, there are no material differences between the Funds fundamental and non-fundamental investment restrictions. The SEM Fund invests directly in securities. The EM Fund is a feeder fund investing in a master fund. In a master-feeder structure, the feeder fund invests all or substantially all of its assets in a single master fund, which directly owns a portfolio of securities. The master fund in which EM Fund invests its assets, Emerging Markets Portfolio, is sometimes referred to herein as the Portfolio. Fund Fees, Expenses and Services . SEM Fund (total net assets of approximately $1. ^ 32 billion as of March 31, 2010) is significantly larger than EM Fund (total net assets of approximately $58. ^ 3 million as of March 31, 2010). As described below, SEM Fund has a lower total expense ratio than EM Fund. As ^ a result of the Reorganization, the EM Funds shareholders are expected to benefit from the SEM Funds lower expense ratio. 1 EM Fund offers Class ^ A and B shares, while SEM Fund offers Class A, C and I shares. As a result of the Reorganization, shareholders of each class of shares of EM Fund would receive Class A shares of the SEM Fund. The privileges and services associated with the Class A shares of each Fund are identical. Class B shares of EM Fund differ in that they are subject to a 1.00% distribution fee and a contingent deferred sales charge (CDSC) (while Class A shares of each Fund have a front-end sales charge). Class B shares of EM Fund have a conversion feature, whereby they convert to the lower cost Class A shares eight years after their initial purchase. Former Class B shareholders of the EM Fund receiving Class A shares of the SEM Fund as a result of the Reorganization will have any remaining CDSC waived, but such shareholders will have a Class A front-end sales charge for additional purchases of SEM Fund. It is beneficial to Class B shareholders of EM Fund to be exchanged into the lower cost Class A shares of SEM Fund. Class C and Class I shares of SEM Fund will not be offered as part of the Reorganization. Distribution Arrangements . Shares of each Fund are sold on a continuous basis by Eaton Vance Distributors, Inc. (EVD), the Funds principal underwriter. Class A shares of each Fund are sold at net asset value per share plus a front-end sales charge. Class A shares of EM Fund pay a distribution fee to the principal underwriter of 0.50% annually of average daily net assets on shares outstanding for less than twelve months and a distribution fee of 0.25% annually of average daily net assets on shares outstanding for more than twelve months. Class A shares of EM Fund also pay service fees to the principal underwriter equal to 0.25% of average daily net assets annually with respect to shares that have remained outstanding for more than one year. Class B shares of EM Fund are subject to distribution and service fees equal to 1.00% annually of average daily net assets. Class A shares of SEM Fund pay distribution and service fees equal to 0.25% of average daily net assets annually. As a result of the Reorganization, shareholders of each class of shares of EM Fund would receive Class A shares of the SEM Fund. Redemption Procedures and Exchange Privileges . The EM Fund and the SEM Fund offer the same redemption features pursuant to which proceeds of a redemption are remitted by wire or check after receipt of proper documents including signature guarantees. The Class A shares of each Fund have the same exchange privileges. Tax Consequences . The EM Fund expects to obtain an opinion of counsel that the Reorganization will be tax-free for federal income tax purposes. As such, the EM Funds shareholders will not recognize a taxable gain or loss on the receipt of shares of the SEM Fund in liquidation of their interests in EM Fund. Their tax basis in SEM Fund shares received in the Reorganization will be the same as their tax basis in the EM Fund shares, and the tax holding period will be the same. ^ FUND EXPENSES Expenses shown are those for the year ended March 31, 2010 and on a pro forma basis giving effect to the Reorganization as of such date. Fund Fees and Expenses Class B Shareholder Fees (fees paid directly from your investment) Class A ^ (EM Fund only) Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of ^ net asset value at purchase or redemption) None 5.00% Redemption Fee (as a percentage of amount redeemed or exchanged) 1.00% None 2 Annual Fund Operating Expenses (expenses Pro Forma you pay each year as a percentage of the EM Fund SEM Fund Combined Fund value of your investment) Class A Class B Class A Class A Management Fees 1.25% 1.25% 0.97% 0.97% Distribution and Service (12b-1) Fees 0.50% 1.00% 0.25% 0.25% Other Expenses 0.89% 0.89% 0.37% 0.37% Total Annual Fund Operating Expenses 2.64% 3.14% 1.59% 1.59% Less Expense Reduction (0.14%) (0.14)% 0.00% 0.00% Net Annual Fund Operating Expenses 2.50% 3.00% 1.59% 1.59% (1) Expenses of the EM Fund in the table above and the example below reflect the expenses of the EM Fund and Emerging Markets Portfolio. (2) EM Fund: The ^ adviser and the ^ administrator have agreed to reduce the Total Annual Fund Operating Expenses by 0.05% annually. This agreement is contractual in nature and may not be terminated without shareholder approval. This reduction relates to ordinary operating expenses only. (3) EM Fund: Effective April 27, 2009, the ^ adviser and the ^ administrator have agreed to further reduce the Total Annual Fund Operating Expenses by an additional 0.10% annually through April 30, 2011. This reduction relates to ordinary operating expenses only. (4) SEM Fund: ^ The investment adviser, sub-adviser and administrator have agreed to limit the Total Annual Fund Operating Expenses (other than Acquired Fund Fees and Expenses allocated from unaffiliated investment companies) of Class A to 1.60%. This expense limitation will continue through February 28, 2011. Thereafter, the expense limitation may be changed or terminated at any time. The expense limitation relates to ordinary operating expenses only and amounts reimbursed may be subject to recoupment. Example. This Example is intended to help you compare the cost of investing in the Pro Forma Combined Fund after the Reorganization with the cost of investing in the Funds without the Reorganization. The Example assumes that you invest $10,000 in a Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same as stated in the Fund Fees and Expenses table above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Expenses with Redemption Expenses without Redemption 1 Year 3 Year 5 Year 10 Years 1 Year 3 Year 5 Year 10 Years EM Fund Class A shares $ 814 $1,326 $1,864 $3,325 $ 814 $1,326 $1,864 $3,325 Class B shares $ 803 $1,345 $1,813 $3,280 $ 313 $ 945 $1,613 $3,280 SEM Fund Class A shares $ 727 $1,048 $1,391 $2,356 $ 727 $1,048 $1,391 $2,356 Pro Forma Combined Fund Class A shares $ 727 $1,048 $1,391 $2,356 $ 727 $1,048 $1,391 $2,356 REASONS FOR THE REORGANIZATION The Reorganization was proposed to the Board of Trustees of the SI Trust by Eaton Vance Management (EVM or Eaton Vance) in response to inquiries from the Trustees with respect to the investment performance, expense levels and decline in assets experienced by the EM Fund in recent years. In reaching the decision to recommend that the shareholders of the EM Fund vote to approve the Reorganization, the Trustees considered a number of factors, including factors identified by EVM in connection with its recommendation that the Trustees approve the Reorganization. The Trustees, including the Independent Trustees, concluded that the Reorganization would be in the best interests of the EM Fund and that the interests of existing shareholders would not be diluted as a consequence thereof. The factors considered by the Trustees include the following: Changes in Objectives, Restrictions and Policies. The Funds have the same investment objectives and similar policies and restrictions. Each Fund invests 80% of its net assets in equity securities of companies located in emerging market countries. While EM Fund utilizes fundamental 3 research in making investment decisions, SEM Fund employs quantitative investment techniques and analyses. EM Fund generally holds approximately 60 portfolio securities, while SEM Fund generally holds over 1,500 portfolio securities. The Funds fundamental and non-fundamental investment restrictions are substantially the same. Effect on Class Structure and Services. EM Fund offers Class A and B shares, while SEM Fund offers Class A, C and I shares. As a result of the Reorganization, shareholders of each Class of shares of EM Fund would receive Class A shares of SEM Fund. The privileges and services associated with Class A shares of each Fund are identical. Class B shares of EM Fund differ from Class A shares in that they are subject to 1.00% distribution and service fees and also to a contingent deferred sales charge (while Class A shares of each Fund have a front-end sales charge). Class B shares of EM Fund have a conversion feature, whereby they convert to the lower cost Class A shares eight years after their initial purchase. Former Class B shareholders of the EM Fund will not be subject to a CDSC upon the redemption of the Class A shares they receive as a result of the Reorganization, but will have to pay a front-end sales charge on additional purchases of Class A shares of the SEM Fund ^ . It is beneficial to Class B shareholders of EM Fund to be exchanged into the lower cost Class A shares of SEM Fund. Effect on Fund Fees and Expenses. The annual management fees of SEM Fund are 0.25% lower than those of EM Fund. The annual advisory fee rate for EM Fund is 0.75% annually of average daily net assets less than $500 million, and at reduced rates on net assets of $500 million and above. The annual advisory fee rate for SEM Fund is 0.85% annually of average daily net assets less than $500 million; 0.80% on assets from $500 million to $1 billion; 0.775% on assets from $1 billion to $2.5 billion; and at reduced rates thereafter. In addition, EM Fund currently pays to EVM management fees equal to 0.25% and administrative fees equal to 0.25% annually on average daily net assets up to $500 million, and at reduced rates thereafter. EVM has contractually agreed to reduce total annual operating expenses of the EM Fund by 0.15%. For its services as administrator of SEM Fund, EVM receives 0.15% annually of average daily net assets. If the Reorganization is consummated, EVM estimates EM Fund will realize a significant reduction in other expenses. On a pro forma basis assuming the consummation of the Reorganization on March 31, 2010, the total fund expenses payable by former EM Fund shareholders would decrease by approximately 90 basis points (or 0.90%) for Class A shareholders and by approximately 140 basis points (or 1
